DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “a microcontroller configured to store the measured values formed via the analog-digital converter in one of (i) a measured value dataset and (ii) a plurality of measured value datasets, the microcontroller being further configured to calculate further parameters or characteristic variables relating to the measured values from the measured values based on calculation rules and to store said parameters or characteristic variables in the measured value datasets; and an assignment table including input lengths and a configuration of a user-defined data structure, and cyclical data and an assignment table including input lengths and the configuration of the user-defined data structure, and acyclical data; wherein the measured value datasets have an identifier for each measured value and parameter or characteristic variable; wherein the interface and the microcontroller are furthermore configured such that a conversion rule created by a configure is loadable via a configuration tool, and such that the user-defined data structure for the assignment table including the cyclical data and the user-defined data structure for the assignment table including the acyclical data can be generated from the data structure of the measured value datasets using the conversion rule; wherein the module further includes a process map memory from which the user-defined data structures is readable; and wherein the microcontroller is furthermore configured to copy the user-defined data from the assignment tables into the process map memory” as recited in independent claims 1, 6.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims are allowed. 
Dependent claims 2-5, 7-9 are allowed at least by virtue of their dependency from claims 1, 6, respectively.
	
	






Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 8, 2021